UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6876


MICHAEL D. GOINS, a/k/a Michael Goins,

                Plaintiff – Appellant,

          v.

INVESTIGATOR ELBERT PEARSON, in his individual and official
capacity; SERGEANT C. LONG, in his individual and official
capacity; CORPORAL COUNCIL, in his individual and official
capacity,

                Defendants – Appellees,

          and

MIRIAM COCCIOLONE; BERNARD MACKEY, in his individual and
official capacity; JON OMZINT, in his individual and
official capacity,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Richard Mark Gergel, District
Judge. (4:12-cv-03494-RMG)


Submitted:   October 21, 2014               Decided:   November 6, 2014


Before NIEMEYER   and   KING,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Michael D. Goins, Appellant Pro Se. James Victor McDade, DOYLE,
O’ROURKE, TATE & MCDADE, PA, Anderson, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Michael D. Goins appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                     We

have     reviewed   the     record   and     find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Goins v. Pearson, No. 4:12-cv-03494-RMG (D.S.C. May 29,

2014).     We dispense with oral argument because the facts and

legal    contentions     are    adequately   presented     in   the   materials

before    this   court    and   argument   would    not   aid   the   decisional

process.



                                                                        AFFIRMED




                                       3